EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter J. Mikesell on August 8, 2022.
The application has been amended as follows: 
Claim 2 is cancelled.
Claim 9 is rewritten as:  
- - An adhesive composition comprising:
a polyvinyl alcohol-based resin;
a melamine-based crosslinking agent in 5 parts by weight to 100 parts by
weight, with respect to 100 parts by weight of the polyvinyl alcohol-based resin;
an acid catalyst in 1 part by weight to 20 parts by weight, with respect to 100 parts by weight of the polyvinyl alcohol-based resin, wherein the acid catalyst includes a sulfonic acid group, and a weight ratio of the melamine-based crosslinking agent and the acid catalyst is from 5:1 to 1:1; and
a silane-based additive in 10 parts by weight to 100 parts by weight, with
respect to 100 parts by weight of the polyvinyl alcohol-based resin, 
wherein the melamine-based crosslinking agent is represented by the following Chemical Formula 1:

[Chemical Formula 1]

    PNG
    media_image1.png
    303
    360
    media_image1.png
    Greyscale

wherein, R1 to R6 are the same as or different from each other, and each is
independently hydrogen, deuterium, a substituted or unsubstituted alkyl group, a
substituted or unsubstituted alkoxy group, a substituted or unsubstituted imine group,
a substituted or unsubstituted amine group, a substituted or unsubstituted heteroaryl group, or a substituted or unsubstituted aryl group. - -.
Claim 3 is rewritten as: 
- - The adhesive composition of Claim 9 [[2]], wherein R1 to R6 are an alkyl group substituted with an alkoxy group. - - .
Claim 4 is rewritten as: 
- - The adhesive composition of Claim 9 [[2]], wherein at least one of R1 to R6 is hydrogen. - - .







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2007/0148483, fails to fairly teach or suggest, even in view of US 2017/0101561, the adhesive composition comprising the specific combination of the essential ingredients in amounts relative to each other, as amended above.  See Applicant’s arguments in the response filed on September 27, 2021.
In addition, see Applicant’s showing of unexpected results using comparative data in the specification (Table 1, pages 22-24), in terms of a superior combination of better storage stability (pot life) (measured, lines 10-20 of page 21), and better water resistance (measured, lines 21-25 of page 21 and lines 1-6 of page 22) after curing at a temperature of 100°C that is much lower than 140°C (lines 1-15 of page 24).
KR 102186080 B1 is a family member that issued.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782